COOPER CAMERON CORPORATION
NON-QUALIFIED [INCENTIVE] STOCK OPTION AGREEMENT

Effective Date: {DATE}

1. Purpose. As an additional incentive and inducement to the employee herein
granted a stock option (the “Optionee”) to remain in the employment of the
Company and its subsidiaries and to acquire an ownership position in the
Company, thereby aligning the interests of the Optionee with those of the
Company and its stockholders, the Company hereby grants to the Optionee the
option to purchase from the Company at the times and upon the terms and
conditions set forth on the attached Notice of Grant of Stock Options and Option
Agreement (the “Agreement”).

2. Terms subject to the Plan. The Agreement is expressly subject to the terms
and provisions of the Company’s Amended and Restated Long-Term Incentive Plan
(the “Plan”), a copy of which is attached hereto, and in the event there is a
conflict between the terms of the Plan and the Agreement, the terms of the Plan
shall control.

3. Purchase Price. The purchase price of the shares of Stock subject to the
Agreement shall be ${PRICE} per share.

4. Vesting. The option granted pursuant to the Agreement (“Option”) may be
exercised during the period beginning {DATE} (one year from the date on which it
was granted), and ending {DATE}, (seven years from the date on which it was
granted), in whole at any time or in part from time to time, but only as to the
number of shares as to which the right to exercise has vested at the time of
exercise as set forth in the Agreement.

5. Exercise of Option. The Option granted herein may be exercised, in whole or
in part, from time to time by the Optionee by giving written notice to the
Secretary of the Company on or prior to the date on which the Option terminates.
Such notice shall identify the Option and specify the number of whole shares of
Common Stock that the Optionee desires to purchase. Any notice of exercise shall
be in a form substantially similar to the form attached hereto. Payment of the
purchase price of the shares of Stock that the Optionee desires to purchase
shall be tendered in full at the time of giving notice by (i) cash, check, or
bank draft payable and acceptable to the Company (or the equivalent thereof
acceptable to the Company), (ii) shares of Company Common Stock theretofore
owned and held by the Optionee for more than six months, (iii) a combination of
cash and shares of Company Common Stock theretofore owned and held by the
Optionee for more than six months, or (iv) the Optionee delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the exercise price. The notice
shall not be considered to be properly given unless accompanied by all
documentation deemed appropriate by the Company to reflect exercise of the
Option and compliance with all applicable laws, rules and regulations. The
notice shall state a requested delivery date for the share certificate or
certificates at least fifteen days after the delivery of such notice; provided,
however, that if the Optionee is exercising any Option granted pursuant to this
Agreement in connection with a broker’s transaction described in 5(iv) above,
such notice shall state a requested date of delivery to the broker of such share
certificate or certificates which shall be no later than five business days
after delivery of such notice or such greater or lesser time as may be required
or permitted by law.

6. Shares Subject to Listing and Registration. The Option granted herein shall
be subject to the listing, registration or qualification of the shares of Stock
subject to such Option upon any securities exchange or under any applicable
state or federal law. This Option may not be exercised in whole or in part
unless such listing, registration or qualification shall have been effected or
obtained free of any conditions not reasonably acceptable to the Board of
Directors.

7. Changes in the Company’s Capital Structure. The number of shares of Stock
subject to the Option and the price per share payable upon exercise of the
Option may be adjusted in an equitable manner determined by the Compensation
Committee of the Board of Directors, in its sole discretion and without
liability to any person, in the event of (i) a subdivision or consolidation of
shares of Stock or other capital adjustments, (ii) the payment of a stock
dividend or a recapitalization, or (iii) a “corporate transaction”, as such term
is defined in Treasury Regulation §1.425-1(a)(1)(ii), or any other transaction
which, in the opinion of the Committee, is similar to a “corporate transaction”,
as defined by such Treasury Regulations as in effect on the date hereof,
including without limitation any spin-off or other distribution to the security
holders of the Company of securities or property of the Company or a subsidiary
thereof. No adjustment pursuant to this provision shall require the Company to
issue or sell a fractional share upon exercise of the Option, such Option to be
adjusted down to the nearest full share in the event of such adjustment.

8. Covenant Not To Compete, Solicit or Disclose Confidential Information.

(a) The Optionee acknowledges that the Optionee is in possession of and has
access to confidential information, including material relating to the business,
products or services of the Company and that he or she will continue to have
such possession and access during employment by the Company. The Optionee also
acknowledges that the Company’s business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Optionee agrees that as partial consideration for the Option granted herein
that should the Optionee engage in any “Detrimental Activity,” as defined below,
at any time during his or her employment or during a period of one year
following his or her termination the Company shall be entitled to: (i) cancel
any un-exercised portion of the Option; (ii) recover from the Optionee the value
of any portion of the Option that has been exercised; (iii) seek injunctive
relief against the Optionee; (iv) recover all damages, court costs, and
attorneys’ fees incurred by the Company in enforcing the provisions of this
Option grant, and (v) set-off any such sums to which the Company is entitled
hereunder against any sum which may be owed the Optionee by the Company.

(b) “Detrimental Activity” for the purposes hereof, other than with respect to
involuntary termination without cause, termination in connection with or as a
result of a “Change of Control” (as defined in the Plan), or termination
following a reduction in job responsibilities, shall include: (i) rendering of
services for any person or organization, or engaging directly or indirectly in
any business, which is or becomes competitive with the Company; (ii) disclosing
to anyone outside the Company, or using in other than the Company’s business,
without prior written authorization from the Company, any confidential
information including material relating to the business, products or services of
the Company acquired by the Optionee during employment with the Company;
(iii) soliciting, interfering, inducing, or attempting to cause any employee of
the Company to leave his or her employment, whether done on Optionee’s own
account or on account of any person, organization or business which is or
becomes competitive with the Company, or (iv) directly or indirectly soliciting
the trade or business of any customer of the Company. “Detrimental Activity” for
the purposes hereof with respect to involuntary termination without cause,
termination in connection with or as a result of a “Change of Control”, or
termination following a reduction in job responsibilities, shall include only
part (ii) of the preceding sentence.

9. Exchange Option

The acceptance of this grant shall constitute acceptance of and consideration
for the amendment to the Plan and, if applicable to you, to the Company’s
Broadbased 2000 Incentive Plan (the “Broadbased Plan”) changing the method by
which the number and exercise price of Exchange Options are determined in the
event the Company is merged into or consolidated with another entity. This
change is explained in the Appendix to the Prospectus, dated November 14, 2002.
Such amendment affects all outstanding option grants of the Optionee under the
Plan and, where applicable, the Broadbased Plan.

10. Termination of Employment.

(a) Except as stated in 10 (b) below with respect to retirement, if the
Optionee’s employment is terminated by reason of retirement or disability, the
Optionee shall have the right to exercise the Option granted hereunder at any
time within the term of the option or a three (3) year period commencing on the
day next following such termination, whichever is less, to the extent that the
individual was entitled to exercise the same on the day immediately prior to
such termination. No additional shares shall vest for the benefit of the
Optionee after the termination date.

(b) If the Optionee’s employment is terminated by reason of retirement and the
Optionee is age 65 or older with at least ten years of service, the Optionee
shall have the right to exercise the Option granted hereunder at any time within
the term of the option or a three (3) year period commencing on the day next
following such termination, whichever is less, and any unvested options will
accelerate and become immediately vested (exercisable).

(c) If the Optionee’s employment is terminated for reasons other than as stated
in 10 (a) and 10 (b) above and 10 (d) below, the Option shall be exercisable by
the Optionee only within a three (3) month period after such termination or the
term of the option, whichever is less, but only to the extent it was exercisable
immediately prior to the date of termination. No additional shares shall vest
for the benefit of the Optionee after the termination date.

(d) In the event of the death of the Optionee prior to the expiration of the
Option granted hereunder, the Option shall vest in full and his personal
representatives, heirs, legatees or distributees shall have the right for a
period of three (3) years from the date of death or the term of the option,
whichever is less, to exercise the Option.

11. Employment. This Agreement is not an employment agreement. Nothing contained
herein shall be construed as creating any employment relationship.

12. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally or by mailing the same by registered
or certified mail postage prepaid, to the other party. Notice given by mail as
below set out shall be deemed delivered at the time and on the date the same is
postmarked.

13. Definitions. All undefined capitalized terms used herein shall have the
meanings assigned to them in the Plan.

14. Successors and Assigns. Subject to the provisions of Paragraph 10 hereof,
this Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Optionee and the
successors and assigns of the Company. This Agreement shall be interpreted,
construed, and enforced in accordance with the laws of the State of Texas. In no
event shall an Option granted hereunder be voluntarily or involuntarily sold,
pledged, assigned or transferred by the Optionee other than: (i) by will or the
laws of descent and distribution; or (ii) pursuant to the qualified domestic
relations order (as defined by the Internal Revenue Code); or (iii) with respect
to Awards of nonqualified stock options, by transfer by an Optionee to a member
of the Optionee’s Immediate Family, or to a partnership or limited liability
company whose only partners or shareholders are the Optionee and members of his
Immediate Family. However, any Award transferred shall continue to be subject to
all terms and conditions contained in the Award Agreement.

15. Tax Withholding. Optionee agrees that as a condition to the exercise of the
Option granted hereby, any cash payment under the Plan shall be reduced by, or
shall include such additional amounts required to be withheld or paid with
respect thereto under all applicable federal, state and local taxes and other
laws and regulations that may be in effect as of the date of each such payment
(“Tax Amounts”.) Any issuance of Stock pursuant to the exercise of an Option
shall not be made until appropriate arrangements have been made for the payment
of any Tax Amounts that may be required to be withheld or paid with respect
thereto. Such arrangements may, at the discretion of the Company, include
allowing Optionee to tender to the Company shares of Stock owned by Optionee, or
to request the Company to withhold a portion of the shares of Stock being
acquired pursuant to the exercise, together with payment of any remaining
portion of all Tax Amounts in cash or by check payable and acceptable to the
Company.

Notices to the Company should be addressed to:

Cooper Cameron Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention: Corporate Secretary

Telephone: 713-513-3322

1

Notice of Grant of Stock Options and Option Agreement.

Stock Option Grant Summary
     

Effective {DATE}, you have been granted a {Non-Qualified} {Incentive} Stock
Option to buy {# of Shares} shares of COOPER CAMERON CORPORATION (the Company)
stock at ${PRICE} per share.

Vesting Schedule

Signatures

2